DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirigu et al. (US Pub No 2011/0088983 A1) in view of Ishioka et al. (US Pub No 2007/0089938 A1). Sirigu discloses an elevator system (fig. 1) comprising: a hoistway (defined by guide rails 24); a guide rail (24) disposed in the hoistway; a car (22) operably coupled to the guide rail by a car frame (structure of 22) for upward and downward travel in the hoistway; a selectively operable braking device (30), comprising: 
Re claims 1, 9, 17, a safety brake (46) disposed on the car and adapted to be wedged against the guide rail when moved from a non-braking state (state shown in fig. 2) into a braking state (state shown in fig. 3); a rod (44) operably coupled to the safety brake, the rod configured to move the safety brake between the non-braking state and braking state (transition from fig. 2 to fig. 3); a magnetic brake (66,70) operably coupled to the rod and disposed adjacent to the guide rail, the magnetic brake configured to move between an engaging position (position in fig. 3) and a non-engaging position (position in fig. 2), the 
Re claims 2, 10, a safety controller (32) in electrical communication with the electromagnetic component, the safety controller configured to control the hold power (par 0018).
Re claims 3, 11, wherein the electromagnetic component is configured to release the magnetic brake into the engaging position upon at least one of reduction and elimination of the hold power (par 0024).
Re claims 5, 13, further comprising a biasing member (68) configured to move the magnetic brake in a direction parallel to an actuation axis into the engaging position (fig. 3), wherein the biasing member is configured to provide a repulsion force to direct the magnetic brake to the engaging position (par 0023).
Re claims 8, 16, wherein the safety controller is further configured to increase the hold power to return the magnetic brake to the rail-non-engaging position following the at least one of reduction and elimination of the hold power (par 0025).
Sirigu does not clearly disclose:
Re claims 1, 9, 17, 
Re claims, 5, 13, wherein the repulsion force is greater than the magnetic attraction, wherein the repulsion force is less than a sum of the magnetic attraction plus the hold power.
However, Ishioka teaches an elevator brake actuator (fig. 2):
Re claims 1, 9, 17, wherein the magnetic brake includes a magnet (25) configured to create a magnetic attraction of the magnetic brake to the electromagnetic component (24), wherein the hold power cooperates with the magnetic attraction of the magnet to the electromagnetic component to hold the magnetic brake in the non-engaging position (25 is passively attracted to 24, the energized 24 will provide increased attraction via the hold power).
Re claims, 5, 13, wherein the repulsion force (repulsion force of biasing member 23) is greater than the magnetic attraction, wherein the repulsion force is less than a sum of the magnetic attraction plus the hold power (par 0049-50: the repulsion force would have to be greater than the magnetic attraction an less than a sum of the magnetic attraction plus the hold power in order to actuate the braking mechanism, otherwise the system would be inoperable).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a magnet, as taught by Ishioka, to increase the attractive force, thereby requiring less electrical energy during normal operation to hold the brake in a non-engaging position. 

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the newly added limitations in the claims. Please see the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Minh Truong/Primary Examiner, Art Unit 3654